DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-15 are currently pending.

Information Disclosure Statement
	The information disclosure statement of January 4, 2019 has been considered by the examiner. However, reference BE 568738 was not considered because an English abstract was not included.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system of claim 14, line 21 must be shown or the feature canceled from the claim.  Additionally, the adjusting screws of claim 9, line 2 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
	Claim 8 is objected to because of the following informalities:  lines 3-4, “anchoring elements which that are adapted to project into a concreted-in region of the shaft pit.” The use of both “which” and “that” is improper, one of the words should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A) in view of FR 2503765 A1.
	Regarding claim 1, Black et al. teach:
An elevator system (elevator unit 20, figure 1) for installation on an outside of a building (“The elevator unit 20 is thus completely self-contained and is ready to mount to an existing building B, preferably on an exterior wall.” Col. 4, ll. 58-60) which extends over at least two stories (building B, figure 13, is at least two stories), the elevator system comprising: a shaft (hoistway 22, figure 1) including a shaft pit at a lower end thereof (floor 38, figure 1) and a through-opening for each story to be served (access 
	Black et al. do not teach:
the shaft is configured as a prefabricated sheet-metal box made of at least one thin-walled steel plate that extends beyond the shaft pit, the sheet-metal box forming the shaft is self-supporting, in that the steel plates: extend in a straight line in the longitudinal direction of the shaft, are profiled in a plane extending at right angles to the longitudinal direction of the shaft, and are formed in one piece over an entire extent of the shaft in the longitudinal direction.  
	However, FR 2503765 A1 teaches:
the shaft is configured as a prefabricated sheet-metal box (metallic enclosure, abstract) made of at least one thin-walled steel plate (sheet steel panels, abstract) that extends beyond the shaft pit, the sheet-metal box forming the shaft is self-supporting (claim 3, “the folds 7 serve as supporting structure of the sheath”), in that the steel plates: extend in a straight line in the longitudinal direction of the shaft (figure 1, folded sheets 1, 2, 3, and 4 extend vertically in the longitudinal direction of the shaft), are profiled in a plane extending at right angles to the longitudinal direction of the shaft, and are formed in one piece over an entire extent of the shaft in the longitudinal direction (folded sheets 1, 2, 3, and 4 cover the entirety of the exterior of the shaft and are profiled in a plane at a right angle to the longitudinal direction of the shaft, figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encase the elevator shaft taught by Black et al. with the enclosure taught by FR 2503765 A1 because steel panels are a cost-effective solution to protecting 
	Regarding claim 2, FR 2503765 A1 further teaches:
wherein the at least one thin-walled steel plate comprises a plurality of thin-walled steel plates (folded sheets 1, 2, 3, and 4, figure 1) to form the shaft, and the steel plates are connected to one another at edges that extend along the longitudinal direction of the shaft and outside of profile edges of the shaft (connecting seams shown in figure 1 extending in a longitudinal direction between folded sheets 1 and 3 and 4, on the exterior of the shaft).  
	Regarding claim 3, FR 2503765 A1 further teaches:
wherein the steel plates (folded sheets 1, 2, 3, and 4, figure 1) are at least one of folded or deep-drawn for profiling (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract).  
	Regarding claim 4, FR 2503765 A1 further teaches:
wherein the through-openings (end openings 5, figure 1) for the stories being served are formed by a single intermediate space (interior space formed on the interior of the shaft between folded sheets 1, 2, 3, and 4) running continuously in the longitudinal direction of the shaft (vertical direction, figure 1) between lateral-11- 5506218-1LBP-PT346(30529-P-US)edges of a single said steel plate or between two free edges (edges of folded sheets 1 on either side of opening 5, figure 1) oriented toward one another of two or more of said steel plates (folded sheets 1, figure 1) that are connected to one another (folded sheets 1 are connected to one another by folded sheets 3 and 4, figure 1).  
	Regarding claim 5, FR 2503765 A1 further teaches:

	Regarding claim 14, Black et al. teach:
prefabricating the shaft (preassembled elevator unit 20, figure 1) with a shaft pit (floor 38, figure 1) with the car (elevator car, figure 5), a drive (driver 102, figure 5) for the car, and a guidance (rails 74, figure 4) and control system (“pre-wired connectors on the unit 20,” col. 5, line 30) at a manufacturer's premises (“the preassembled elevator unit can be preassembled in a factory,” col.1, ll. 59-60). 
	Black et al. do not teach:
A method for producing an elevator system, comprising: profiling a rectangular, planar, thin-walled steel plate in a longitudinal direction by at least one of folding, deep-drawing, or roll-forming, in order to create a sheet-metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form a shaft for a car, and orienting lateral edges of the steel plate to be facing one another and forming an intermediate space -13 -5506218-1LBP-PT346(30529-P-US)between the lateral edges that extends continuously in the longitudinal direction of the shaft, 
	or 
	profiling at least two rectangular, planar, thin-walled steel plates in the longitudinal direction by at least one of folding, deep-drawing, or roll-forming and connecting the at least two steel plates to one another along the longitudinal direction, and orienting outside profile edges thereof in order to create the sheet- metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form the shaft for the car, and orienting two free lateral edges of the steel plates facing one another and forming an intermediate space between the lateral edges that extends continuously in the longitudinal direction of the shaft.

A method for producing an elevator system, comprising: profiling a rectangular, planar, thin-walled steel plate in a longitudinal direction by at least one of folding, deep-drawing, or roll-forming, in order to create a sheet-metal box which runs in a straight line in the longitudinal direction and is profiled in a plane extending at right angles to the longitudinal direction to form a shaft for a car, and orienting lateral edges of the steel plate to be facing one another and forming an intermediate space-13 -5506218-1LBP-PT346(30529-P-US) between the lateral edges that extends continuously in the longitudinal direction of the shaft,
	or 
	profiling at least two rectangular, planar, thin-walled steel plates (folded sheets 1, 2, 3, and 4,figure 1) in the longitudinal direction by at least one of folding (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract), deep-drawing, or roll-forming and connecting the at least two steel plates to one another along the longitudinal direction (folded sheets 1 are connected to folded sheets 3 and 4 along the longitudinal direction, figure 1), and orienting outside profile edges thereof in order to create the sheet- metal box which runs in a straight line in the longitudinal direction (metallic enclosure runs in a straight line in the longitudinal direction, figure 1) and is profiled in a plane extending at right angles to the longitudinal direction to form the shaft (metallic enclosure, abstract) for the car, and orienting two free lateral edges (folds 7, figure 1) of the steel plates (folded sheets 1, 2, 3, and 4, figure 1) facing one another and forming an intermediate space (interior space of the metallic enclosure, between folded sheets 1, 2, 3, and 4, figure 1) between the lateral edges that extends continuously in the longitudinal direction of the shaft (interior space of the metallic enclosure is continuous in the longitudinal direction, figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encase the elevator shaft taught by Black et al. with the enclosure taught by FR 2503765 A1 because steel panels are a cost-effective solution to protecting the interior of the shaft while adding structural support to the shaft. 
	Regarding claim 15, Black et al. further teach:
wherein the prefabrication also includes at least one of a number of doors (sliding door 48, figure 13) or façade cladding for the shaft positioned story-by-story on the shaft.

	Claims 6, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A) and FR 2503765 A1 as applied to claims 1-5 above, and further in view of Cutler (US 2797009 A).
	Regarding claim 6, Black et al. and FR 2503765 A teach:
The elevator system as claimed in claim 1.
	However, the combination of Black et al. and FR 2503765 A does not explicitly teach:
wherein the shaft has a pivot bearing with a horizontal pivot axis located at a lower end adapted for orientating the shaft from a generally horizontal transport position.  
	Cutler, on the other hand, teaches:
wherein the shaft (main boom 58, figure 2) has a pivot bearing (cross-piece 46, figure 3) with a horizontal pivot axis (pivot axis through center of cross-piece 46, figure 3) located at a lower end (cross-piece 46 is located on the lower end of main boom 58, near reference numbers 48 and 50 as seen in figure 2) adapted for orientating the shaft from a generally horizontal transport position (horizontal transport position shown in figure 1 with vertical operative position shown in figure 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivot bearing (cross-piece) as taught by Cutler with the elevator system outlined 
	Regarding claim 7, Black et al. teach:
An elevator system (elevator unit 20, figure 13) that is adapted to be fitted to an outside of a building (building B, figure 13) and extends over at least two stories (elevator unit 20, shown spanning two stories, figure 13), the elevator system comprising: a shaft (hoistway 22, figure 1) with a through-opening for each of the stories (access openings 46, figure 1) and a shaft pit (floor 38, figure 1) at a lower end thereof, a car (elevator car 80, figure 5) movably mounted in the shaft, a drive (driver 102, figure 5) that is configured to move the car.
	Black et al. do not teach:
the shaft is configured as a prefabricated, self-supporting sheet-metal box made of a plurality of thin-walled steel plates, adjacent ones of the steel plates are connected to one another at edges thereof leaving open the through-openings, the sheet-metal box also encloses the shaft pit, and a pivot bearing with a horizontal pivot axis located at a lower end of the shaft adapted for orientating the shaft from a generally horizontal transport position.  
	However, FR 2503765 A teaches:
the shaft is configured as a prefabricated, self-supporting (“the folds 7 serve as supporting structure,” claim 3) sheet-metal box (“metallic enclosure,” abstract) made of a plurality of thin-walled steel plates (folded sheets 1, 2, 3, and 4, figure 1), adjacent ones of the steel plates are connected to one another at 
	However, the combination of Black et al. and FR 2503765 A does not explicitly teach:
a pivot bearing with a horizontal pivot axis located at a lower end of the shaft adapted for orientating the shaft from a generally horizontal transport position. 
	Cutler, on the other hand, teaches:
a pivot bearing (cross-piece 46, figure 3) with a horizontal pivot axis (pivot axis through center of cross-piece 46, figure 3) located at a lower end (cross-piece 46 is located on the lower end of main boom 58, near reference numbers 48 and 50 as seen in figure 2) adapted for orientating the shaft from a generally horizontal transport position (horizontal transport position shown in figure 1 with vertical operative position shown in figure 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivot bearing (cross-piece) as taught by Cutler with the elevator system as taught by Black et al. and FR 2503765 A. Black et al. teach the prefabricated elevator shaft being transported as a whole and lifted into place at the site of the building. The addition of a connection at the lower end of the shaft would hold the shaft in place while the crane lifted the shaft into vertical position. Additionally, the position of the pivot axis of Cutler is ideal in that it 
	Regarding claim 10, FR 2503765 A further teaches:
wherein the shaft (metallic enclosure, abstract) has a rectangular footprint (metallic enclosure has a rectangular footprint, figure 1), the steel plates (folded sheets 1, 2, 3, and 4, figure 1) fold around at least one corner of the footprint (folded sheets 1 fold around all four corners of the rectangular structure of the metallic enclosure, figure 1), and a connection between horizontally adjacent ones of said steel plates is made outside of the corners (folded sheets 1 are connected to horizontally adjacent folded sheets 3 and 4 outside of the corners of metallic enclosure, figure 1).  
	Regarding claim 11, FR 2503765 A further teaches:
wherein the steel plates (folded sheets 1, 2, 3, and 4, figure 1) are profiled (“sheet steel panels (1, 2, 3, 4) which are folded inwardly along creases,” abstract, additionally, the folded sheets 1 are profiled in the longitudinal direction around the corners of the metallic enclosure, figure 1).  
	Regarding claim 12, Black et al., FR 2503765 A, and Cutler teach:
The elevator system as claimed in claim 7.
	However, the combination of Black et al., FR 2503765 A, and Cutler does not explicitly teach:
wherein the steel plates have a maximum thickness of 10 mm.
	The thickness of the steel plates of FR 2503765 A is known to be a result-effective variable in that altering the thickness of the steel plates affects the overall weight and strength of the elevator shaft.  An engineer designing a pre-fabricated, self-supporting elevator shaft would consider the structural requirements as well as the weight (for transporting) of the steel panels and choose a maximum thickness of 10 mm as a matter of routine optimization. See MPEP 2144.05 II. The thickness of the steel panels directly affects the ability to transport the pre-fabricated elevator shaft as well as the 
	Regarding claim 13, Black et al. further teach:
wherein the shaft has a shaft head at an upper end thereof and the shaft head is an integral part of the prefabricated shaft (The top of the hoistway 22 has a roof (not shown), protecting the interior of the hoistway from the weather.” Col. 2, ll. 58-60).  

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6079520 A), FR 2503765 A1, and Cutler (US 2797009 A) as applied to claim 7 above, and further in view of CN 109113306 A.
	Regarding claim 8, Black et al., FR 2503765 A, and Cutler teach:
The elevator system as claimed in claim 7.
	However, the combination of Black et al., FR 2503765 A, and Cutler does not explicitly teach:
wherein the shaft pit of the shaft is terminated by a base plate and acts as lost formwork when the - 12 -5506218-1LBP-PT346(30529-P-US)shaft is concreted in and the shaft is provided with anchoring elements which that are adapted to project into a concreted-in region of the shaft pit.
	CN 109113306 A, on the other hand, teaches:
wherein the shaft pit (shaft pit consists of steel protruding columns 21, elevator base 2, platform 31, and pile 32, figure 7) of the shaft (elevator hoistway, paragraph [0031]) is terminated by a base plate (platform 31, figure 5) and acts as lost formwork when the - 12 -5506218-1LBP-PT346(30529-P-US)shaft (elevator hoistway) is concreted in and the shaft is provided with anchoring elements (steel protruding columns 21, figure 6) which that are adapted to project into a concreted-in region of the shaft pit (the steel protruding columns 21 extend below elevator base 2, where they project into cement base 3, figure 5). It would have been obvious to 
	Regarding claim 9, CN 109113306 A further teaches:
wherein the shaft pit (shaft pit consists of steel protruding columns 21, elevator base 2, platform 31, and pile 32, figure 7) has adjusting screws (“the elevator base 2 is fixed on the cement base 3 by movable anchor bolts,” paragraph [0053], line 386) at a lower end thereof for perpendicular shaft orientation.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foster (US 8800724 B1) is cited to show a free standing hoistway with an adjustable footing anchored in the elevator pit. Harding (US 4231148 A) shows an elevator system with a pre-fabricated elevator shaft framework and its method of installation including a concrete pit. Sie (US 20120073214 A1) has a modular elevator for adding onto the exterior of an existing building. Power et al. (US 5012621 A) show self-supporting, prefabricated shaft modules that include interior elevator components and are fully assembled before transportation to the building site. Liebetrau et al. (US 20010003887 A1) and WO 2006131947 A1 also show prefabricated elevator hoistways meant for existing buildings. KR .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654